In the

        United States Court of Appeals
                      For the Seventh Circuit
                          ____________________
No. 17-2603
ESTATE OF DEREK WILLIAMS JR.,
deceased, by Sharday Rose, Special
Administrator, et al.,

                                                        Plaintiffs-Appellees,

                                        v.

JEFFREY CLINE, et al.,

                                                    Defendants-Appellants.
                          ____________________

             Appeal from the United States District Court for the
                        Eastern District of Wisconsin
              No. 2:16-cv-00869-JPS — J.P. Stadtmueller, Judge.
                          ____________________

         ARGUED MAY 22, 2018 — DECIDED AUGUST 31, 2018
                    ____________________

   Before FLAUM, and RIPPLE, Circuit Judges, and GETTLEMAN,
District Judge. ∗



∗   Of the Northern District of Illinois, sitting by designation.
2                                                   No. 17-2603

    GETTLEMAN, District Judge. The facts of this case are dis-
turbing, and many are hotly contested. It is undisputed, how-
ever, that Derek Williams died on July 6, 2011, while in the
custody of the City of Milwaukee Police Department
(“MPD”). Williams left three surviving children who, along
with his estate, sued the City of Milwaukee and several MPD
oﬃcers (collectively, defendants) under 42 U.S.C. § 1983. De-
fendants ﬁled a motion for summary judgment invoking
qualiﬁed immunity. The district court denied that motion,
ﬁnding that contested facts existed with respect to the liability
of all eleven defendant oﬃcers. See Williams v. City of Milwau-
kee, 274 F. Supp. 3d 860 (E.D. Wis. 2017) (hereafter, “Wil-
liams”). Defendants appealed. We remand the case to the dis-
trict court to perform an individual analysis of each defendant
oﬃcer’s claim of qualiﬁed immunity.
                               I.
    In deciding defendants’ motion for summary judgment af-
ter the completion of discovery by the parties, the district
court thoroughly discussed the facts for nearly nine pages,
noting where they were disputed, and construing them in fa-
vor of Williams, the non-movant. See Bridge v. New Holland Lo-
gansport, Inc., 815 F.3d 356, 360 (7th Cir. 2016). We need pro-
vide only a brief summation.
   Shortly after midnight on July 6, 2011, Williams, a 22-year-
old African American man in good physical shape, was walk-
ing north on Holton Street. Williams was wearing a neoprene
mask, and was holding a cell phone under his clothing, which
made him appear armed. Four of the defendant officers were
driving in two separate police cars nearby and observed Wil-
liams approaching two people from behind. Believing they
were witnessing an attempted armed robbery, two of the
No. 17-2603                                                   3

officers stopped their car. When they did, Williams ran across
Holton Street and through an alley. One officer ran after Wil-
liams while his partner drove in the direction Williams ran.
The other two officers followed in their car. Several other of-
ficers responded to the scene to set up a perimeter and search
for Williams.
    Approximately eight minutes after Williams fled, two of
the defendant officers found Williams hiding in a nearby
backyard. When the other officers heard that Williams had
been located, they began moving toward the area. To get to
the backyard Williams had run 200 to 300 yards and jumped
over a fence. Williams and the officer who chased him were
both breathing heavily. There was a brief struggle, and the
two arresting officers pulled Williams down so that he was
lying on his back, then flipped him over to apply handcuffs.
One of the officers remained on top of Williams after he was
handcuffed, and Williams stated that he could not breathe.
The officer then shifted so that the majority of his weight was
no longer on Williams’ back, and radioed to dispatch that Wil-
liams was in custody. That transmission was recorded, and
Williams can be heard complaining that he could not breathe.
Williams repeated that he could not breathe, then went limp
when the officers lifted him up. The officers then placed Wil-
liams on the ground to evaluate him, and to avoid hurting
their backs. Several of the officers dispersed to search for the
suspected gun.
    Once Williams was back on the ground he was breathing
heavily and sweating, his eyes were closed, and he was unre-
sponsive. The officers believed that Williams was faking dis-
tress to make it more difficult to move him out of the back-
yard. One of the officers performed a “sternum rub,” a painful
4                                                   No. 17-2603

procedure used to determine whether someone is truly un-
conscious. Williams then opened his eyes and told the officers
that he was “just playing around” with the alleged robbery
victims, and that they were his friends. Williams continued to
complain that he could not breathe, loudly enough that
nearby neighbors heard him. They also heard one of the offic-
ers telling Williams to shut up. One of these neighbors made
a phone call and related that the police were killing someone
who was saying that he could not breathe.
    About five minutes later, the officers moved Williams to
the front yard. Williams again went limp and had to be
dragged. The officers, still convinced that Williams was inten-
tionally obstructing their efforts to move him, told Williams
to stop “playing games.” Williams continued to state that he
could not breathe. While moving Williams to the front yard
the group was blocked by a yard sign, and one of the officers
let go of Williams. Williams fell face first onto the ground.
Two of the officers picked Williams back up and dragged him
to the front yard. One neighbor who witnessed this said that
Williams “looked like he was already dead” and continued to
say he could not breathe while the officers cursed at him. An-
other neighbor claims that Williams was taken to the police
car without difficulty. Yet another neighbor called 911 to re-
port that Williams was yelling that he could not breathe, and
was informed that paramedics could not be sent unless the
officers called for medical assistance.
    The officers then took Williams to a police car and either
threw or directed him into the back seat. They did not discuss
Williams’ condition with the officer who was assigned to the
car. Sitting in the driver’s seat, that officer activated the re-
cording system in the car, but did not activate a video feed so
No. 17-2603                                                    5

that he could observe Williams on his computer screen, nor
did he turn to look at Williams. Instead, the officer repeatedly
asked Williams his name, and when Williams answered with
“I can’t breathe,” “I’m dying,” and a request for an ambu-
lance, which the officer denies hearing, the officer told Wil-
liams that he was “breathing just fine” and “playing games.”
He also rolled the window down and turned on the air condi-
tioner. Williams’ girlfriend was nearby, and saw Williams
rocking around and heard him saying that he could not
breathe. The video of Williams in the back seat shows him in
obvious distress, eventually collapsing onto the door of the
car.
    Another officer came to relieve the officer who was sitting
with Williams, but the two did not discuss Williams’ com-
plaints. That officer also failed to observe Williams through
the video feed, and turned to look at Williams only when he
was already slumped over and had stopped moving. At that
point the officer got out of the car to check Williams for a
pulse and breath. Finding neither, the officer still did not con-
clude that Williams’ medical condition was serious, and did
not call for medical assistance. Instead he went to another po-
lice car in search of help and found none. He returned to the
car alone and, at that point, radioed for help from other offic-
ers. A responding officer requested medical help for the first
time, approximately twelve minutes after Williams was put
in the car, and three minutes after he was found motionless.
Another officer searched for a plastic bag or mouth guard,
and then began administering CPR. Paramedics took over to
no avail. Williams was pronounced dead at 1:41 a.m.
  The cause of death is also disputed. The Milwaukee
County Medical Examiner found that the cause of death was
6                                                     No. 17-2603

sickle cell crisis brought about by Williams’ flight from and
altercation with the police. A deputy medical examiner with
the U.S. Armed Forces Medical Examiner System reviewed
the autopsy reports and concluded that the cause and manner
of death were undetermined.
     The district court concluded that material facts concerning
the defendant officers’ conduct were contested, thus defeat-
ing summary judgment based on qualified immunity. On ap-
peal, defendants continue to contest many of the facts, but
also argue that even taken in the light most favorable to plain-
tiffs, the facts entitle them to summary judgment. Plaintiffs
argue that this court lacks jurisdiction to review the district
court’s denial of summary judgment because it is interlocu-
tory.
                                II.
    Generally speaking, “the denial of summary judgment is
not appealable because it is not a ‘final decision’ for purposes
of 28 U.S.C. § 1291.” Gutierrez v. Kermon, 722 F.3d 1003, 1009
(7th Cir. 2013) (citing Ortiz v. Jordan, 562 U.S. 180, 188 (2011)).
The analysis changes, however, when a district court denies
summary judgment based on qualified immunity. Such an or-
der “often is immediately appealable on the basis that it is a
final decision on the defendant’s right not to stand trial and,
as such, a collateral order.” Id. (citing Mitchell v. Forsyth, 472
U.S. 511, 524‒30 (1985)). Appellate review is limited, however:
       When the district court denies qualified immun-
       ity at summary judgment because the plaintiff’s
       evidence, if believed by a trier of fact, would
       suffice to show a constitutional violation, and
       the court concludes that the governing rule is
No. 17-2603                                                       7

       well established, any appeal must be limited to
       the legal underpinnings of the court’s ruling.
Jones v. Clark, 630 F.3d 677, 680 (7th. Cir. 2011).
    Under Johnson v. Jones, “a defendant, entitled to invoke a
qualified immunity defense, may not appeal a district court’s
summary judgment order insofar as that order determines
whether or not the pretrial record sets forth a ‘genuine’ issue
of fact for trial.” 515 U.S. 304, 319–20 (1995). However, “John-
son does not prohibit [appellate review of] the abstract legal
question of whether a given set of undisputed facts demon-
strates a violation of clearly established law.” Gutierrez, 722
F.3d at 1009 (citing Behrens v. Pelletier, 516 U.S. 299, 313 (1996);
Leaf v. Shelnutt, 400 F.3d 1070, 1078 (7th Cir. 2005)). In other
words, we have appellate jurisdiction only if “the issue ap-
pealed concern[s], not which facts the parties might be able to
prove, but, rather, whether or not certain given facts show[] a
violation of ‘clearly established’ law.” Stinson v. Gauger, 868
F.3d 516, 524 (7th Cir. 2017) (en banc) (alterations in original)
(quoting Johnson, 515 U.S. at 311).
    Substantive qualified immunity analysis encompasses
two distinct questions: (1) whether defendants violated a con-
stitutional right; and (2) whether that “right was ‘clearly es-
tablished’ at the time of the challenged conduct.” Ashcroft v.
al-Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982)). Our case law in this area indicates
we must conduct a predicate jurisdictional analysis as to each
prong of the qualified immunity standard. See, e.g., Estate of
Clark v. Walker, 865 F.3d 544, 551–53 (7th Cir. 2017) (exercising
jurisdiction over the second prong but not the first prong); see
also Broadfield v. McGrath, No. 17-3071, 2018 WL 2722504, at
*2–3 (7th Cir. June 6, 2018) (unpublished order) (same).
8                                                     No. 17-2603

    A defendant invoking immunity under prong one can
raise two types of arguments. First, he may argue there is in-
sufficient evidence to support the plaintiff’s version of the
facts, see, e.g., Johnson, 515 U.S. at 313, or that under defend-
ant’s version of the facts, no constitutional violation occurred.
See, e.g., Viilo v. Eyre, 547 F.3d 707, 710 (7th Cir. 2008). At bot-
tom, these are factual arguments over which we lack interloc-
utory jurisdiction. See, e.g., Johnson, 515 U.S. at 313; Stinson,
868 F.3d at 522–29; Gutierrez, 722 F.3d at 1008–14; Viilo, 547
F.3d at 710–12. Second, the defendant may also argue that, ac-
cepting the facts and inferences in the light most favorable to
the plaintiff, no constitutional violation occurred. This is a
purely legal question that we have jurisdiction to review. See,
e.g., Clark, 630 F.3d at 680.
    Our jurisdictional analysis under the second prong is often
more straightforward. After all, “whether the legal norms al-
legedly violated by the defendant were clearly established at
the time of the challenged actions” is typically “a question of
law,” and thus, within our jurisdictional purview. Mitchell,
472 U.S. at 528; see also Behrens, 516 U.S. at 313 (describing the
“clearly established” prong as an “abstract issu[e] of law” (al-
teration in original) (quoting Johnson, 515 U.S. at 317)). Never-
theless, we would lack jurisdiction under the second prong if,
for example, a defendant argued that under his version of the
facts, the law was not clearly established. Such a litigation
strategy would no longer be “conceptually distinct from the
merits of the plaintiff’s claim.” See Mitchell, 472 U.S. at 527.
   The inquiry does not end there. In addition to examining
the qualified immunity prongs separately, we must also con-
sider how defendants frame their qualified immunity argu-
ments on appeal. It is well settled that “an appellant
No. 17-2603                                                   9

challenging a district court’s denial of qualified immunity ef-
fectively pleads himself out of court by interposing disputed
factual issues in his argument.” Gutierrez, 722 F.3d at 1010. Of
course, any reference to a disputed fact, however cursory, is
not automatically disqualifying. Id. At 1011. To the contrary,
“the mere mention of disputed facts in an otherwise purely
legal argument is not fatal, and we have held accordingly that
jurisdiction exists where the appellant mentions factual dis-
putes but the legal argument is not dependent on those fac-
tual disputes—i.e., where the legal and factual arguments are
separable.” Id. Rather, “[t]he key inquiry is whether the ap-
pellant’s arguments necessarily depend upon disputed facts.
If an argument is not dependent upon disputed facts, the
court simply can disregard mention of the disputed facts and
address the abstract issue of law.” Id. (quoting White v. Gerar-
dot, 509 F.3d 829, 836 (7th Cir. 2007)).
    A number of cases from our circuit effectively illustrate
this principle. In Viilo, for example, the defendants disputed
whether the plaintiff’s dog was interfering with their investi-
gation. 547 F.3d at 710. According to the court, however, it
went “without saying” that such a fact was dispositive of the
qualified immunity inquiry. See id. Similarly, in Gutierrez, the
defendant’s qualified immunity argument was “entirely de-
pendent on [a] disputed fact”—whether the plaintiff had an
unsteady gait that supported a probable cause seizure. 722
F.3d at 1011. Finally, the defendants in Stinson refused to
credit the plaintiff’s claim that a particular meeting between
two defendants took place, which the court held was “critical
to [the plaintiff’s] theory that the defendants fabricated evi-
dence and failed to disclose Brady material.” 868 F.3d at 526.
10                                                  No. 17-2603

    Thus, if the defendant interposes disputed factual issues
in his interlocutory argument, and if those disputed factual
issues are material to the qualified immunity analysis, then
the defendant has effectively pleaded himself out of court and
we do not have jurisdiction. Applying this framework to the
facts and pleadings in the instant case, we conclude that this
court lacks jurisdiction to decide whether a constitutional vi-
olation occurred, that is, prong one of the qualified immunity
inquiry. To determine whether an officer’s response to an ar-
restee’s medical needs was objectively unreasonable, we gen-
erally consider four factors: “(1) whether the officer has notice
of the detainee’s medical needs; (2) the seriousness of the
medical need; (3) the scope of the requested treatment; and (4)
police interests, including administrative, penological, or in-
vestigatory concerns.” Ortiz v. City of Chicago, 656 F.3d 523,
530 (7th Cir. 2011). As in Ortiz, the “third and fourth factors
are off the table in this case” because the defendant officers do
not claim that calling an ambulance “would have been bur-
densome or compromised any police interests.” Id at 530‒31.
Given that concession, our analysis hinges on the first two fac-
tors.
    Critically, though, those two legal factors necessarily de-
pend upon disputed facts and inferences that defendants
failed to accept in the light most favorable to plaintiff
throughout their briefing and at oral argument. For example,
in their brief, defendants repeatedly asserted that certain of-
ficers did not hear Williams state that he could not breathe.
Indeed, defendants go so far as the state that: (1) the evidence
cited by the district court could “hardly establish that … there
was a factual dispute as to precisely when, or if, [certain de-
fendants] … heard Mr. Williams state that he could not
breathe”; (2) “there is no evidence which contradicts the
No. 17-2603                                                    11

assertions made by [certain defendants] that they did not, at
any time, hear Mr. Williams say that he could not breathe”;
and (3) “Officers Cline, Thoms, Thimm, and Letteer and Ser-
geant Thiel and Kaul did not hear Mr. Williams state that he
had any difficulty breathing while they were in the backyard
at 2752 North Buffum.” However, the district court con-
cluded—based upon the recorded dispatch call, officers’ dep-
osition testimony, testimony from civilian witnesses, and the
squad car video—that “the jury could reasonably infer that
each Officer Defendant actually heard, or studiously avoided
hearing, Williams’ complaints of respiratory distress.” This
disputed factual issue is material to our prong one inquiry be-
cause it goes to whether defendants had notice of Williams’
medical condition. Likewise, defendants further claim that,
even if certain officers did hear Williams’ statements, “there is
no evidence which … suggests that any Appellant actually
thought that Mr. Williams was experiencing a medical emer-
gency.” But that assertion belies the district court’s factual
finding that “if Plaintiff’s evidence is believed, the Officer De-
fendants … were well aware that his condition was real and
required immediate attention.” This factual dispute is equally
material because it goes to the seriousness of Williams’ medi-
cal need.
    Collectively, then, defendants’ prong one arguments are
intertwined with disputed facts—namely, whether the de-
fendants were on notice that Williams had a serious medical
condition. Defendants do not concede these critical disputed
factual issues for purposes of prong one of qualiﬁed immun-
ity. Nor was their cursory statement at oral argument suﬃ-
cient to overcome the jurisdictional hurdle in this procedural
posture. On the whole, defendants rely upon material factual
disputes that are inseparable from the legal question of
12                                                   No. 17-2603

whether a constitutional violation occurred. Because their ar-
guments require us to revisit these disputed factual questions,
we lack jurisdiction to decide the ﬁrst step of the qualiﬁed im-
munity analysis. See Walker, 865 F.3d at 551 (holding that we
lacked jurisdiction to determine whether defendant actually
knew about plaintiﬀ’s medical condition and whether plain-
tiﬀ’s medical condition was suﬃciently serious because such
disputes were “factual in nature”).
    Nevertheless, we conclude that this court has jurisdiction
to answer the second question—whether the alleged constitu-
tional right at issue was clearly established at the time of the
incident. Defendants argue that, “even assuming arguendo
that appellants’ actions amounted to a constitutional viola-
tion, if the law did not put them on notice that their conduct
would clearly be unlawful, then they are entitled to qualiﬁed
immunity.” This is a “legal issue[] … quite diﬀerent from any
purely factual issues that the trial court might confront if the
case were tried.” Plumhoﬀ v. Rickard, 134 S. Ct. 2012, 2019
(2014). To answer this question, we “simply take, as given, the
facts that the district court assumed when it denied summary
judgment for that (purely legal) reason.” Johnson, 515 U.S. at
319. Indeed, “deciding legal issues of this sort is a core respon-
sibility of appellate courts.” Plumhoﬀ, 134 S. Ct. at 2019. De-
fendants’ alternative argument focuses not on which facts
plaintiﬀ can prove, but instead on whether the undisputed
facts “show a violation of clearly established law”—a purely
legal question within the scope of our interlocutory appellate
jurisdiction. Stinson, 868 F.3d at 524 (internal quotation marks
and citation omitted).
    Consequently, we conclude that this court has appellate
jurisdiction to decide whether the constitutional right alleged
No. 17-2603                                                     13

by plaintiﬀs was clearly established at the time of Willliams’
death. As discussed below, however, because the district
court failed to make an individualized assessment of each de-
fendant oﬃcer’s claim of qualiﬁed immunity, we must re-
mand the case for that purpose.
                               III.
    “Qualified immunity is an individual defense available to
each individual defendant in his individual capacity.” Bakalis
v. Golembeski, 35 F.3d 318, 326–27 (7th Cir. 1994). Our cases
demonstrate a painstaking commitment to an individualized
qualified-immunity analysis, especially when the facts rela-
tive to the alleged constitutional violation differ from defend-
ant to defendant. See, e.g., Petties v. Carter, 836 F.3d 722, 731–
33 (7th Cir. 2016) (en banc) (considering separately actions of
individual physicians to determine whether each was delib-
erately indifferent to plaintiff’s medical needs); Estate of Phil-
lips v. City of Milwaukee, 123 F.3d 586, 593 (7th Cir. 1997) (con-
sidering the reasonableness of each defendant-officer’s ac-
tions in restraining arrestee).
    Under our case law, the district court had the duty to de-
termine whether each defendant violated Williams’ Fourth
Amendment rights and, if so, whether that right, defined at
an appropriate level of specificity, was clearly established at
the time that Williams was in custody. See, e.g., Volkman v.
Ryker, 736 F.3d 1084, 1090 (7th Cir. 2013). Following this ap-
proach, the district court’s first step should have been to eval-
uate each defendant’s conduct in light of the four factors set
forth in Ortiz, 656 F.3d at 530. See supra at 11. If the court con-
cluded that, on balance, these factors, viewed in the light most
favorable to the plaintiff, established a Fourth Amendment vi-
olation, see Florek v. Vill. of Mundelein, 649 F.3d 594, 600 (7th
14                                                    No. 17-2603

Cir. 2011), then its next step should have been to evaluate
whether the contours of the Fourth Amendment right were
“sufficiently clear that a reasonable official would understand
that what he is doing violates that right.” Volkman, 736 F.3d at
1090 (internal quotation marks omitted).
    Here, each defendant-officer had a different degree of con-
tact with Williams and had different assigned responsibilities
with respect to the apprehension of Williams and investiga-
tion of the alleged armed robbery. Although the district
court’s recitation of facts acknowledges the officers’ varying
encounters with Williams, its qualified-immunity analysis
lacks any individualized assessment. See Williams, 274 F.
Supp. 3d at 884. For example, the only officers mentioned by
name in the district court’s discussion of the plaintiffs’ failure-
to-provide-medical-care claim were Officers Cline and
Ticcioni. With respect to these officers, the court stated: “Ra-
ther than supporting their assessment that Williams was ma-
lingering, the evidence that Cline and Ticcioni took limited
actions to assuage Williams’ distress (rolling down the car
window and leaning off of Williams’ back) supports the infer-
ence that they knew his condition was serious.” See id. at 885.
However, only Officer Cline was in the car for an extended
period of time with Williams, and only Officer Ticcioni had
Williams in a prone position while handcuffing him. The dis-
trict court’s conclusions based on these facts, therefore, are
not necessarily imputed to the other officers.
    Consequently, before we can review whether or not the
facts taken in the light most favorable to plaintiffs entitle any
of the defendant officers to qualified immunity, the district
court must articulate an individualized analysis of such facts
as applied to each defendant officer.
No. 17-2603                                               15

                            IV.
   For the reasons discussed above, the order of the district
court is VACATED and the case is REMANDED for proceed-
ings consistent with this opinion.
16                                                    No. 17-2603

    RIPPLE, Circuit Judge, dissenting. The majority concludes
that, given the factual findings of the district court, we lack
jurisdiction to consider the first prong of the qualified-im-
munity analysis: whether the individual officers violated
Mr. Williams’s constitutional rights. It concludes, however,
that we have jurisdiction to consider the second prong of the
qualified-immunity analysis: whether those constitutional
rights were clearly established.
    This approach, in my view, suffers from two infirmities.
First, it fails to recognize that the district court’s lack of a de-
fendant-by-defendant analysis infected both prongs of its
qualified-immunity analysis. Second, it interposes the
two-pronged, substantive analysis of qualified-immunity
claims into its consideration of jurisdiction.
    One of the fixed stars in this area of our work is that qual-
ified immunity “is an individual defense available to each in-
dividual defendant in his individual capacity.” Bakalis v. Go-
lembeski, 35 F.3d 318, 326–27 (7th Cir. 1994) (emphasis added).
Determining whether an individual officer is entitled to quali-
fied immunity involves a two-step analysis: 1) whether the in-
dividual officer violated Mr. Williams’s constitutional rights;
and 2) whether those rights, “articulated at a meaningful level
of particularity,” were clearly established at the time of the
incident. Canen v. Chapman, 847 F.3d 407, 412 (7th Cir. 2017).
As the majority notes, “[o]ur cases demonstrate a painstaking
commitment to an individualized qualified immunity analy-
sis, especially when the facts relative to the alleged constitu-
tional violation differ from defendant to defendant.” Majority
Op. 13–14.
   The district court failed to follow this elemental step. Alt-
hough its recitation of the facts acknowledges the officers’
No. 17-2603                                                   17

varying encounters with Mr. Williams, its qualified-immun-
ity analysis does not reflect an officer-by-officer approach. In-
stead, the court reached a blanket conclusion that the officers
had violated Mr. Williams’s constitutional rights and that
those rights, considered abstractly, were clearly established at
the time that Mr. Williams was apprehended. Counsel and
this court, therefore, were left with a vague, amorphous de-
termination. As a result, there was much confusion in the
briefs and at oral argument as to whether the defendants were
attempting to appeal a question of law or of fact as we, in ef-
fect, struggled to do the work of the district court.
   Turning to the second infirmity, I have grave reservations
about our deciding the question of our own jurisdiction on the
prong-by-prong basis of substantive qualified-immunity
analysis. Courts do not exercise jurisdiction over “prongs” of
a substantive analysis; they exercise jurisdiction over judg-
ments or orders of courts whose actions are subject to their
review. Indeed, in deciding that the denial of qualified im-
munity was an immediately appealable collateral order, the
Court spoke in terms of the “claim of qualified immunity.”
Mitchell v. Forsyth, 472 U.S. 511, 530 (1985).
     Here, we either have jurisdiction over the order of the dis-
trict court denying qualified immunity or we do not. In the
case of an order denying qualified immunity to an individual
officer, we may consider such appeals to the extent the de-
fendant presents an abstract issue of law: whether the actions
of a defendant violated the constitutional rights of the plain-
tiff or whether the right violated was clearly established at the
time that the defendant acted. See, e.g., Green v. Newport, 868
F.3d 629, 632 (7th Cir. 2017). Appellate review is precluded
only when the district court’s denial of qualified immunity is
18                                                    No. 17-2603

based on a factual issue that cannot be divorced from the
purely legal questions related to qualified immunity. See
Levan v. George, 604 F.3d 366, 369 (7th Cir. 2010) (“If the denial
of qualified immunity turns on factual rather than legal ques-
tions, the denial is not properly subject to appellate jurisdic-
tion under the collateral order doctrine because the decision
is not ‘final.’”). Even if key facts are disputed, however, ap-
pellate review still is possible when, for purposes of appeal,
the defendant concedes that the plaintiff’s version of the facts
is correct or when the defendant accepts that there are factual
disputes but takes each disputed fact in the light most favor-
able to the plaintiff. Jones v. Clark, 630 F.3d 677, 680 (7th Cir.
2011). In short, the presence of a pure question of law as to
either prong of the qualified-immunity analysis provides a
basis for our jurisdiction. However, our jurisdiction over the
claim of qualified immunity, once jurisdiction is secure, is not
so limited.
    I am aware of only one published opinion from our court,
Estate of Clark v. Walker, 865 F.3d 544, 551–53 (7th Cir. 2017),
that explicitly employs a prong-by-prong consideration of ju-
risdiction. See also Broadfield v. McGrath, 2018 WL 2722504, at
*3 (7th Cir. June 6, 2018) (unpublished) (relying on Estate of
Clark). However, Estate of Clark neither explains the rationale
behind, nor the authority supporting, its use of jurisdictional
terminology. No doubt, we and other courts have employed
the term “jurisdictional” in a casual manner when discussing
appellate review of qualified-immunity cases. However, in
other contexts, the Supreme Court has noted that “[j]urisdic-
tion … is a word of many, too many, meanings,” Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 90 (1998) (quoting United
States v. Vanness, 85 F.3d 661, 663 n.2 (D.C. Cir. 1996)), and has
cautioned us against transforming procedural and prudential
No. 17-2603                                                               19

rules into jurisdictional mandates, see Kontrick v. Ryan, 540
U.S. 443, 454 (2004). Similarly, we should be cautious in con-
flating the substantive analysis of a claim of qualified immun-
ity with the question whether we have jurisdiction to consider
that claim.
    As I already have noted, I agree with my colleagues that
this case comes to us in an unfinished state, a condition that
impeded significantly the ability of counsel to present the ap-
peal to us and that makes careful decision-making on our part
difficult. Given the state of the record, the appropriate course
is to pretermit the question of appellate jurisdiction and re-
mand the case to the district court for an individualized de-
termination of qualified immunity for each of the defend-
      1
ants. Once we have a more fulsome analysis, we then can
consider whether we have jurisdiction as to the qualified-im-
munity claim of each defendant and assess seriously whether
a prong-by-prong approach to jurisdiction is appropriate.


1 We could “undertake [the] cumbersome review of the record,” Whitlock
v. Brueggeman, 682 F.3d 567, 574 (7th Cir. 2012) (quoting Johnson v. Jones,
515 U.S. 304, 319 (1995)), here and determine whether, taking the facts in
the light most favorable to Mr. Williams’s estate, each individual officer
violated Mr. Williams’s Fourth Amendment rights and whether the con-
tours of the Fourth Amendment right were sufficiently clear that each in-
dividual officer “would understand that what he [wa]s doing violate[d]
that right.” Volkman v. Ryker, 736 F.3d 1084, 1090 (7th Cir. 2013) (internal
quotation marks omitted). But because the ability of counsel to brief the
case in an effective manner may well have been impeded by the district
court’s failure, the far more prudent course is to require the district court
to undertake the initial assessment. This approach is especially advisable
when this process well may alter the district court’s determination with
respect to at least some defendants.